Exhibit 10.(c)

 

 

AMENDMENT XXVII

 

Effective [June 1, 2006]

 

Amendment XXVII to the Automatic Reinsurance Agreement, effective April 1, 1984,
between ReliaStar Life Insurance Company (Reinsurer) and ReliaStar Life
Insurance Company of New York (Company).

 

It is hereby agreed that effective on and after [June 1, 2006] the Reinsurance
Agreement shall be amended as follows:

 

 

1.

Exhibit II, Part 2 of the Agreement is amended to include new rates for
permanent products issued on or after [June 1, 2006].

 

Except as herein specified, all the terms and conditions of the Reinsurance
Agreement shall apply, and this Amendment is to be added to and made part of the
aforesaid Agreement.

 

In witness of the above, ReliaStar Life Insurance Company and ReliaStar Life
Insurance Company of New York have by their respective officers executed and
delivered this Amendment XXVII in duplicate on the dates indicated below, with
an Effective Date of [June 1, 2006]

 

RELIASTAR LIFE INSURANCE 

COMPANY

 

RELIASTAR LIFE INSURANCE 

COMPANY OF NEW YORK

By:

/s/    Richard Lau

 

By:

/s/      Richard Lau

 

Richard Lau

 

 

Richard Lau

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

7-10-06

 

Date:

7-10-06

Attest:

/s/    Mary Broesch

 

Attest:

/s/      Mary Broesch

 

Mary Broesch

 

 

Mary Broesch

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

July 10, 2006

 

Date:

7-10-06

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT II – PART 2

 

Reinsurance Rates

 

Effective on and after [June 1, 2006] the reinsurance premiums for permanent
products are the following percentages of the 2001 Valuation Basic Table, Age
Nearest Birthday basis, attached to this Amendment. First year premiums are
zero.

 

Class

Ages 0-70

Ages 71+

Super Preferred Non-tobacco

45%

50%

Preferred Non-Tobacco

55%

59%

Standard Non-Tobacco

71%

74%

Preferred Tobacco

69%

73%

Standard Tobacco

89%

92%

 

 

 

 

 

 